Citation Nr: 1642331	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  08-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1974 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified during a hearing in front of the undersigned Veteran's Law Judge (VLJ) at the RO in February 2010. A transcript of the hearing is associated with the claims file.

In October 2014, the Board remanded the claim for further evidentiary development.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

Resolving doubt in favor of the Veteran, the Veteran has lupus that had its onset during active duty.


CONCLUSION OF LAW

The criteria for service connection for lupus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant service connection for the Veteran's claims below, a discussion of the VA's duties to notify and assist is not necessary.

Service Connection

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); lupus erythematosus, systemic is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is seeking entitlement to service connection for lupus.  She has asserted symptoms of lupus during active duty service that have continued since.  Specifically, she testified that she has experienced severe fatigue and joint swelling during her enlistment and continuously thereafter.  See, e.g., February 2010 Board Hearing Transcript, p. 5.

The Veteran has a current diagnosis of lupus.  See, e.g., June 2010 VA examination report; see also June 2010 letter from treating physician.  Accordingly, element (1), current disability, is met.

In regard to element (2), in service-incurrence, the Board notes that service treatment records are silent for any complaints, treatment, or diagnosis of lupus.  However, the Veteran is competent to describe her in-service complaints of fatigue and joint swelling during service.  The Veteran is competent to report her observable symptomatology and the Board has no reason to doubt her credibility.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

With regard to element (3), nexus, there are both positive and negative medical opinions of record.

A June 2010 opinion from the Veteran's treating physician indicates that the Veteran was exposed to gaseous materials dropped from airplanes in service.  She continues to struggle with multiple diseases including lupus, sarcoidosis, fibromyalgia, diabetes mellitus, congestive heart failure, and anasarca.  It is highly likely that some if not all of these ailments are a result of exposure to toxic chemicals during military service.

A June 2010 VA examiner rendered a negative etiological opinion, reasoning that lupus was not established until "long after" the Veteran was in the military.  The examiner noted that lupus was presumably found in 1990 but there is no laboratory confirmation in the treatment records.  The examiner noted no diagnosis of lupus in the STRs, and a normal ESR (erythrocyte sedimentation rate) until 1994.  While this is not specific for lupus, the examiner expected an ESR to be elevated during an active flare.

A January 2014 expert medical examiner opined that "there is no clear evidence of lupus based on the review of the records, though she carries a diagnosis of lupus [...] I cannot comment on lupus as there is no clear evidence of this based on a my review of records."

A July 2014 addendum opinion from the same expert medical examiner indicated that "it is possible that the Veteran has both lupus and sarcoidosis.  Her records reflect diagnosis and treatment of lupus and I cannot disprove or disregard this.  Given that the signs and symptoms of lupus and sarcoidosis may overlap, as regards pulmonary joint involvement, it is likely as not that Veteran has co-existent conditions.  I cannot comment on this matter without resorting to speculation."

A December 2015 VA physician reviewed the claims file and opined that, while there is no objective confirmation of lupus in the medical records, "it may be impossible to separate symptoms and disabilities by disease entity."  The examiner found that the examination conducted by the expert medical examiner was very detailed with an extensive review of the Veteran's medical history, and advised the Board to accept the report as the best available.

Based on the foregoing, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Moreover, the Veteran has provided probative testimony that her fatigue and joint symptoms onset and have continued since service.

While there is significant doubt as to whether the Veteran has or ever has had lupus, the December 2015 VA examiner made it clear that further testing in this respect would be fruitless.  There are diagnoses in the record reflecting the presence of lupus and medical expert opinion relating the diagnosis to service.  While there are also negative opinions, the evidence is in equipoise as to whether the disease is present and whether it is related to service.  The medical evidence has also demonstrated that lupus may not have identifiable residuals or that any residuals are indistinguishable from other service-connected disability, including sarcoidosis.  However, the issue of entitlement to service connection for lupus is a separate legal inquiry from the question of whether the Veteran is entitled to a separate compensable evaluation for such disability.  See 38 C.F.R. § 4.14 (2015) (The evaluation of the same disability under various diagnoses is to be avoided).   


Resolving any doubt in the Veteran's favor, service connection for lupus is granted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lupus is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


